DETAILED ACTION
The amendment filed August 4th, 2021 has been entered and fully considered. Claims 1-9 and 10-21 are pending in this application. Claims 1, 3, 10 and 12 have been amended and claim 21 is newly added. Claims 7-8, 11 and 15-20 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the “the gripping portions include a first section tapering inwardly toward the center of the body portion and a second section tapering away from the center of the body portion”. This limitation is confusing due to the recitation of “a body portion having gripping portions on opposite sides of the body portion tapering inwardly toward a center of the body portion” recited in claim 1. It is at most unclear to the Examiner if the first and second tapering portions of the gripping portions are the same 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., (hereinafter 'Nakanishi', U.S. Pat. 10,383,609) in view of Mirov (hereinafter ‘Mirov’, U.S. PGPub. No. 2017/0049352). 
Regarding claim 1, Nakanishi discloses an introducer for facilitating placement of an implantable monitor (Figs. 4-8; as broadly claimed, Nakanishi discloses an introducer capable of facilitating placement of an implantable monitor), the introducer (Figs. 4-5 and 7) comprising: 
a body portion (arm portion 17, base portion 19) having gripping portions on opposite sides of the body portion tapering inwardly toward a center of the body portion (see annotated Figure 4 below); and including a gap (slit 18) configured to guide at least on of width for an incision into the skin of a patient and a depth of an incision for the incision within the patient (col. 7, ll. 59-64, restricts the incision range; 
Nakanishi fails to explicitly disclose an indicator configured to sense an impedance measurement of the patient and indicate a position for the implantable monitor within the patient while being positioned on a surface of skin of the patient. 
However, in the same field of endeavor, Mirov teaches a similar device (device 210 in Fig. 2) comprising first (240a) and second (240b) electrical contacts and an impedance detector (250) configured to detect an impedance between the first (240a) and second (240b) electrical contacts (i.e. [0056],  “through the first contact 240 a via a first area of the skin surface, through the skin, and then through the second contact 240 b via a second area of the skin surface”). Mirov teaches that the detected impedance may be an indication of how well the device and contacts are electrically connected to the surface of skin of the patient, and may indicate that the device should be removed and repositioned ([0051]-[0053], as broadly claimed, thereby indicating a positon for the implantable monitor within the patient while being positioned on a surface of skin of the patient, i.e. if the positioning of the device is proper or should be repositioned). Mirov further teaches that “the impedance between an electrical contact and skin and/or tissue beneath the skin could be related to a variety of factors of the skin, e.g., to a thickness of the skin, a fat content of the skin, a keratin content of the skin, a skin type (e.g., glabrous skin), a degree of moisture and/or hydration on/within the skin, a degree of perfusion of the skin, or some other properties of the skin” ([0024]) and that “impedance could change over time, e.g., the impedance could reduce over time due to accumulation of moisture (e.g., sweat or other fluids) from the skin beneath and/or proximate an electrical contact mounted to the skin” ([0024]). It is well known in the art (as can be seen in Mirov) to provide impedance and position sensing in order to gain valuable information regarding the skin of the body of the patient. Therefore, it would have been obvious to one of ordinary skill in the art before the 

    PNG
    media_image1.png
    278
    429
    media_image1.png
    Greyscale

Regarding claim 10, Nakanishi in view of Mirov teach all of the limitations of the introducer according to claim 1. Mirov further teaches at least one visual aid arranged on an upper surface of the body portion ([0030], “the wearable device may include a user interface that is configured to provide user-discernible indications (e.g., visual, audible, and/or tactile indications) of information sensed by sensors of the wearable device, progress or other information related to a function of the device, or other information”; see [0052], for providing an indication related to the detected impedance; also see Fig. 5C for visual display 542c which may provide a detected impedance between two or more of the electrical contacts, [0104]), and the at least one visual aid is configured to direct a clinician to move the implantable monitor to an operative position in response to the impedance measurement sensed by the indicator ([0051]-[0053]; [0052], “device 110 could be configured to provide an indication related to the detected impedance, e.g., to instruct the wearer 100 to remove and re-mount the device 110, to adjust the location of the device 110 on the wrist (e.g., such that the first and second electrical contacts can develop a better 
Regarding claim 12, Nakanishi in view of Mirov teach all of the limitations of the introducer according to claim 1. Nakanishi discloses wherein the body portion (arm portion 17, base portion 19 in Fig. 4) comprises a first section and a second section (Fig 4), the first section (portion attached to base portion 19) including at least one of the gripping portions tapering inwardly toward a center of the body portion (Fig. 4 illustrates a first and second section, wherein the first section near base portion 19 is capable of being gripped and tapers inwardly toward a center of the body portion ‘arm portion’ 17; see arrows indicating inward taper in annotated Figure 4).

    PNG
    media_image1.png
    278
    429
    media_image1.png
    Greyscale

Regarding claim 13, .
Claims 2-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Mirov as applied to claims 1, 10 and 12-13 above, and further in view of Griffin (hereinafter ‘Griffin’, U.S. Pat. 6,972,022).
Regarding claim 2, Nakanishi in view of Mirov teach all of the limitations of the introducer according to claim 1. Nakanishi discloses wherein the indicator (Figs. 4-5 and 7) comprises a measurement scale (scale 17a) arranged on an upper surface of the body portion (arm portion 17; col. 9, ll. 64-67, “scale 17a is formed along slit 18 on the upper surface of arm portion 17 and is moved in synchronization with the scale 14 a that is formed on the handle portion 14 of the incised part reception means 2”).
Although Nakanishi discloses a measurement scale, Nakanishi in view of Mirov are silent regarding wherein the measurement scale indicates the width for the incision for the arrangement of the implantable monitor within the patient.
However, in the same field of endeavor, Griffin teaches a similar device (device 10 in Figs. 1-2) comprising a holder body (12) defined by sidewalls (18). The sidewalls (18) further include measuring indicia (28) disposed thereon in order to advantageously permit the user to accurately measure distances (col. 4, ll. 47-55). Griffin teaches “[i]n this manner, the marking device 10 effectively permits a surgeon to use the instrument 10 as a ruler to accurately determine the length of a desired incision before coloring the patient’s skin, or the like” (col. 4, ll. 52-55). It is well known in the art (as can be seen in Griffin) to provide measuring indicia in order to accurately determine the length of an incision prior to cutting, thereby increasing precision, efficiency and safety of the procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the measurement scale as taught by Nakanishi in view of Mirov to indicate the width for the incision as taught by Griffin in order to accurately determine the length of the incision prior to cutting, thereby increasing precision, efficiency and safety of the procedure.
Regarding claim 3, Nakanishi in view of Mirov and Griffin teach all of the limitations of the introducer according to claim 2. Nakanishi further discloses wherein the indicator (Figs. 4-5 and 7) 
Regarding claim 4, Nakanishi in view of Mirov and Griffin teach all of the limitations of the introducer according to claim 3. Nakanishi further discloses wherein the gap (slit 18 in Fig. 4) comprises an upper boundary (see Fig. 4 for upper boundary), and the upper boundary forms a portion of a top surface of the body portion (see Fig. 4 for upper boundary forming a portion of a top surface of arm portion 17).
Regarding claim 5, Nakanishi in view of Mirov and Griffin teach all of the limitations of the introducer according to claim 4. In view of the prior modification of Nakanishi in view of Mirov and Griffin, Nakanishi further discloses wherein the gap (slit 18 in Fig. 4) is configured to limit the depth for the incision and the width for the incision for the arrangement of the implantable monitor within the patient (as broadly claimed, the dimensions of slit 18 of arm portion 17 limit the depth of which incision means 28 can be inserted and the width for the incision; see Figs. 4-5 and 7).
  Regarding claim 6, Nakanishi in view of Mirov and Griffin teach all of the limitations of the introducer according to claim 5. Nakanishi further discloses wherein the gap (slit 18 in Fig. 4) is configured to pass a scalpel (incision means 28 in Figs. 5 and 7) therethrough and guide the depth for the incision and the width for the incision (see Fig. 7, incision means 28 is guided via slit 18; as broadly claimed, the dimensions of slit 18 of arm portion 17 limit the depth of which incision means 28 can be inserted and the width for the incision).
Regarding claim 14, Nakanishi in view of Mirov teach all of the limitations of the introducer according to claim 1. Although Nakanishi discloses a lower body surface (see Fig. 4), Nakanishi in view 
However, in the same field of endeavor, Griffin teaches a similar device (device 10 in Figs. 1-2) containing a dermatologically acceptable fluid (32). The device is “adapted for use as a surgical or medical tool for coloring a patient's skin prior to surgery, marking skin for diagnostic purposes involving x-ray tomography and/or nuclear magnetic resonance imaging, delineating boundary areas requiring medical therapy or monitoring, such as in conjunction with radiation treatment, or the like” (col. 3, ll. 60-66). It is well known in the art (as can be seen in Griffin) to provide a skin marking device “to color a patient's skin prior to surgery to mark the proper place and length of the incision or incisions to be made during the operation” (col. 1, ll. 9-12), thereby increasing accuracy and safety of the procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lower surface of the body portion as taught by Nakanishi in view of Mirov to further include a skin marking device as taught by Griffin in order mark the proper place and length of the incision or incisions to be made during the operation (col. 1, ll. 9-12), thereby increasing accuracy and safety of the procedure. 
In view of the modification of Nakanishi in view of Mirov and Griffin, the combination provides a skin marking device (i.e. a stamp) capable of indicating an operative position for the implantable monitor onto skin of a patient.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Mirov as applied to claims 1, 10 and 12-13 above, and further in view of Chu et al., (hereinafter 'Chu', U.S. PGPub. No. 2005/0131391).
Regarding claim 21
Nakanishi in view of Mirov are silent regarding a second section tapering away from the center of the body portion. 
However, in the same field of endeavor, Chu teaches a similar gripping portion (handle 12 in Fig. 2) including a first section tapering inwardly toward the center of the body portion and a second section tapering away from the center of the body portion (see cut-off sections 20a and 20b; see annotated Figure 2 below with arrows indicating first and second sections). Chu teaches “the handle 12 is substantially D-shaped or kidney-shaped, and has a proximal end 15, a distal end 16, a first face 18, and a second, opposite face 19 (shown in FIGS. 1 and 3). The proximal end 15 of the handle 12 is relatively flat with a slight curve, and rests comfortably against the operator's palm. The operator's fingers stabilize the distal end 16 of the handle 12 by gripping the two cut-off sections 20a and 20b that flank the distal end 16” ([0148]), thereby increasing comfort, stability and ease of use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the gripping portion as taught by Nakanishi in view of Mirov to include a first section tapering inwardly toward the center of the body portion and a second section tapering away from the center of the body portion as taught by Chu in order to provide a device that rests comfortably against the operator's palm and may be easily gripped by the operator's fingers, thereby increasing comfort, stability and ease of use ([0148]). 

    PNG
    media_image2.png
    515
    620
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed August 4th, 2021 have been fully considered but they are not persuasive. 
It is the Examiner’s position that Nakanishi discloses a configuration comprising “a body portion having gripping portions on opposite sides of the body portion tapering inwardly toward a center of the body portion” as recited in newly amended claim 1. See annotated Figure 4 below. As shown in the annotated Figure 4 below, the arrows indicate the inward taper towards the center of the body portion (17, 19). 

    PNG
    media_image1.png
    278
    429
    media_image1.png
    Greyscale

Nakanishi fails to explicitly disclose the limitations of newly added claim 21, however it is well known in the art to provide a handle comprising gripping portions as can be seen in Chun. Chun teaches wherein the gripping portions include a first section tapering inwardly toward the center of the body portion and a second section tapering away from the center of the body portion (see annotated Figure 2 below and cut-off sections 20a and 20b).

    PNG
    media_image2.png
    515
    620
    media_image2.png
    Greyscale

As discussed in the rejection above Chu teaches the handle (12) shape rests comfortably against the operator's palm and the operator's fingers stabilize the distal end (16) of the handle (12) by gripping the two cut-off sections (20a and 20b) that flank the distal end (16) ([0148]), thereby increasing comfort, stability and ease of use. 
See rejection above for further clarification.
The 112 Rejection has been overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794